Neary v New York City Tr. Auth. (2021 NY Slip Op 00911)





Neary v New York City Tr. Auth.


2021 NY Slip Op 00911


Decided on February 11, 2021


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: February 11, 2021

Before: Renwick, J.P., Kern, Mazzarelli, Oing, JJ. 


Index No. 157585/17 Appeal No. 13068 Case No. 2020-03134 

[*1]Melissa Neary, Plaintiff-Respondent,
vNew York City Transit Authority, Defendant-Appellant.


Lawrence Heisler, Brooklyn (Timothy J. O'Shaughnessy of counsel), for appellant.
The Law Offices of Frank J. Dito, Jr., Staten Island (Frank J. Dito, Jr. of counsel), for respondent.

Order, Supreme Court, New York County (Suzanne J. Adams, J.), entered on or about May 21, 2020, which denied defendant's motion for summary judgment dismissing the complaint, unanimously reversed, on the law, without costs, and the motion granted. The Clerk is directed to enter judgment accordingly. Plaintiff asserts that she was injured when the bus suddenly stopped, causing her to fall. Defendant established its entitlement to judgment as a matter of law by demonstrating the applicability of the emergency doctrine. Defendant submitted evidence showing that the driver's sudden stop was precipitated to avoid a pedestrian who, while still near the curb on the sidewalk, ignored a flashing "Don't Walk" crosswalk signal and darted across the street in front of the bus, as it attempted a right hand turn onto West Street in Manhattan. In opposition, plaintiff failed to raise a triable issue of fact as to defendant's negligence (see Cangelosi v New York City Tr. Auth., 161 AD3d 503, 503 [1st Dept 2018]; Orsos v Hudson Tr. Corp., 111 AD3d 561 [1st Dept 2013]; Brooks v New York City Tr. Auth., 19 AD3d 162 [1st Dept 2005]). 	
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: February 11, 2021